UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2407


In re: DONNIE WAYNE NIPPER,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                    (1:04-cr-00434-TDS-1; 1:16-cv-00867-TDS-JEP)


Submitted: March 7, 2019                                          Decided: March 13, 2019


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Wayne Nipper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnie Wayne Nipper petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has granted Nipper’s § 2255 motion. Accordingly, because

the district court has recently acted in Nipper’s case, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2